In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 253-115; to the Court of Appeal, Fourth Circuit, No. 2011-K-0391.
*541Granted. The decision of the court of appeal granting relator a hearing on his motion to correct illegal sentence is reversed. Relator is denied parole eligibility not by terms of his sentence but by operation of the commutation proviso in La.R.S. 15:574.4(B). See Bosworth v. Whitley, 627 So.2d 629, 633-34 (La.1993). To the extent that relator’s motion incorporated substantive claims addressing the validity of his conviction, the trial court properly denied the motion as an untimely application for post-conviction relief. See Smith v. Cajun Insulation, 392 So.2d 398, 402 n. 2 (La.1980); La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189; State v. Parker, 98-0256 (La.5/8/98), 711 So.2d 694; La.C.Cr.P. art. 930.4(A); La.C.Cr.P. art. 930.4(D).